Citation Nr: 0614662	
Decision Date: 05/19/06    Archive Date: 05/31/06

DOCKET NO.  97-28 863A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a condition of the 
cervix.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Meijken Westenskow, Associate Counsel





INTRODUCTION

The veteran served on active duty from September 1989 to 
February 1990 and from October 1992 to March 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, which denied the benefits sought on appeal.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran does not have bilateral hearing loss for VA 
compensation purposes.

3.  The veteran does not have a condition of the cervix, and 
other gynecological problems did not begin during or as a 
consequence of service.



CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 
1134 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 
(2005). 

2.  A condition of the cervix was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, the Board must 
examine VA's duties under the Veterans Claims Assistance Act 
of 2000 (VCAA).  The VCAA directs that VA shall apprise a 
claimant of the evidence necessary to substantiate his/her 
claim for benefits and make reasonable efforts to assist the 
claimant in obtaining evidence unless there is no reasonable 
possibility that such assistance will aid in substantiating 
the claim.

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including:  1) 
veteran status; 2) existence of a disability; 3) a connection 
between the appellant's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  19 
Vet. App. 473 (2006).  The Court held that upon receipt of an 
application for a claim of service connection, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
19 Vet. App. at 486.

In letters dated in October 2001 and October 2005, VA 
notified the veteran of the information and evidence needed 
to demonstrate entitlement to service connection, including 
what part of that evidence the veteran was to provide and 
what part VA would attempt to obtain for her.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The letters also 
generally advised the veteran to submit any additional 
information related to her claims.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 121 (2004).  The letters did not 
provide notice of the evidence needed to demonstrate the 
degree of disability or the effective date of an award; 
however, the Board finds that the lack of notice is not 
prejudicial because service connection for a cervical 
condition and bilateral hearing loss is denied in this 
decision, and VA will not assign a rating or effective date 
for those disabilities.  Thus, the Board finds that the 
veteran was effectively notified of the information and 
evidence necessary to substantiate and complete her claims.  

VA must provide VCAA notice to a claimant before the agency 
of original jurisdiction (AOJ) issues an unfavorable decision 
on a claim for VA benefits.  See Pelegrini v. Principi, 18 
Vet. App. 112, 119-20 (2004).  In this case, the AOJ decision 
on appeal was pending at the time the VCAA was enacted, and 
VA did not provide VCAA notice prior to that decision; 
however, the RO provided notice in October 2001 and October 
2005 and reconsidered the claim in June 2003, December 2004, 
and March 2006.  In Pelegrini, the Court stated that its 
decision did not void or nullify AOJ actions or decisions in 
which VCAA notice was not provided prior to the AOJ decision, 
but merely required that appellants receive VCAA-content-
complying notice.  In this case, the Board finds that the 
veteran was not prejudiced by the post-AOJ decision notice 
because she was given sufficient time to submit and/or 
identify any and all evidence necessary to substantiate her 
claims.  Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content.

The Board also finds that VA complied with the VCAA's duty to 
assist by aiding the veteran in obtaining evidence, providing 
her physical examinations, and affording her an opportunity 
to testify before an RO hearing officer and/or the Board, 
even though she declined to do so.  All known and available 
records relevant to the issues on appeal were obtained and 
are associated with the veteran's claims file, and the 
veteran does not contend otherwise.  Therefore, the Board 
finds that VA has done everything reasonably possible to 
notify and to assist the veteran and that no further action 
is necessary to meet the requirements of the VCAA.  

Service connection will be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection is established by showing 
that the veteran sustained an in-service injury or disease, 
that the veteran developed a chronic disability, and that the 
in-service injury or disease proximately resulted in the 
disability.  See, e.g., Hickson v. West, 12 Vet. App. 247, 
253 (1999).  If there is no evidence of a chronic condition 
during service or an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Medical evidence must verify that the symptomatology relates 
to a current condition.  See Savage v. Gober, 10 Vet. App. 
488, 497 (1997).  Service connection may also be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Bilateral Hearing Loss

The veteran alleges that she was exposed to excessive noise 
during service, where she drove a truck and only 
intermittently used hearing protection.  Audiological 
evaluations performed throughout her period of service were 
within normal limits.

During a VA examination in November 1997, the veteran denied 
any hearing loss.  Audiological testing revealed hearing 
within normal limits and speech recognition ability of 100 
percent in both ears.  The examiner found no evidence of any 
problems that might cause a change in hearing threshold 
levels.  

During a VA examination in March 1999, audiological testing 
revealed hearing within normal limits and speech recognition 
ability of 96 percent bilaterally.  Pure tone thresholds, in 
decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
-5
0
-5
-5
LEFT
0
0
0
-5
5

Hearing loss is classified as a chronic disease under 38 
C.F.R. § 3.309(a).  Service connection may be granted for the 
conditions listed in that regulation if the veteran displays 
symptoms to a degree of ten percent or more within one year 
of discharge, even if there is not otherwise evidence that 
the disease was incurred in or aggravated by service.  See 38 
C.F.R. §§ 3.307(a)(2), 3.309(a).  The presumption will not 
apply in this case because there is no medical evidence that 
the veteran experienced hearing loss during or within one 
year of her discharge from service.  

Impaired hearing for VA compensation purposes is considered a 
disability when: the auditory threshold in any of the 
frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; when the auditory thresholds for at 
least three of the frequencies are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  See 38 C.F.R. § 3.385.  Based on 
audiological testing of record, the veteran's hearing levels 
do not satisfy these criteria.  Thus, the veteran does not 
exhibit hearing loss for VA compensation purposes, and 
service connection for bilateral hearing loss must be denied.

Condition of the Cervix

The veteran's service medical records indicate that the 
veteran was diagnosed as having bacterial vaginosis in April 
1995, a urinary tract infection in December 1993, and yeast 
infections in November 1989, January 1990, and May 1995.  The 
veteran complained of and was treated for chigger bites in 
the groin area in May 1995 and for menstrual cramps in March 
and September 1993.  There is no evidence that any of the 
conditions resulted in disabling residuals.  Gynecological 
examinations and pap smears performed during the veteran's 
period of service were normal, although the veteran avers 
that she had an abnormal pap smear in 1994.  

Evidence of record does not indicate that the veteran has a 
condition of the cervix.  There is no evidence of an abnormal 
gynecological examination or pap smear in the veteran's post-
service medical history.  During an April 1999 VA 
examination, the veteran denied any cervical disorder.  The 
examiner reviewed the veteran's file and medical history and 
opined that there was no evidence of chronic cervicitis.  

Furthermore, there is no evidence of a nexus between any 
current gynecological problem and the veteran's service.  
After a period of abnormal uterine bleeding in 1999, the 
veteran was diagnosed as having hyperthyroidism; however, the 
veteran was denied service connection for hyperthyroidism in 
a February 2001 rating decision.  In September 1997, a VA 
examiner opined that recurrent dysmenorrhea might evidence 
endometriosis, but the examiner deferred an assessment for 
further medical development.  No subsequent medical evidence 
supports that opinion.  

In May 1996, the veteran sought emergency treatment for 
right-sided abdominal pain.  Pamela Bird, D.O., diagnosed a 
possible ovarian cyst.  A transvaginal ultrasound performed 
during a September 1997 VA examination confirmed the presence 
of small, functional cysts on the veteran's right ovary, with 
no evidence of pathology.  In April 1998, a VA physician 
noted that the veteran had a history of herpes, with the last 
and only flare in January 1997.  There is no evidence of a 
subsequent flare, although the veteran preemptively treats 
initial symptoms with prescribed medications.  There is no 
medical evidence that cysts or herpes developed during or as 
a consequence of any in-service injury or disease.  

The veteran has a post-service medical history of recurrent 
urinary tract infections, yeast infections, and severe 
dysmenorrhea, which she treats with prescribed medications.  
In August 1996 and May 2004, the veteran complained of 
vaginal irritation, and VA physicians noted fissures, 
bleeding, and a possible ulceration secondary to excessive 
scratching.  There is no evidence of a relationship between 
in-service and post-service infections or menstrual cramps.  
Additionally, no medical opinion or medical evidence of 
record attributes recurrent symptoms to an in-service injury 
or disease.  Consequently, there is no evidence that a 
gynecological problem was incurred in or aggravated by 
service, and service connection for a condition of the cervix 
must be denied.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for a condition of the cervix is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


